

Exhibit 10.1
 
EXECUTION VERSION
 
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of April 4, 2006, is by and among PUGET SOUND ENERGY,
INC., a Washington corporation (the “Borrower”), the financial institutions
party hereto as lenders (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION,
as administrative agent under the Credit Agreement (defined below) (in such
capacity, the “Administrative Agent”).
 
W I T N E S S E T H


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Amended and Restated Credit Agreement dated as of March 24, 2005
(as previously amended, modified or supplemented and as further amended,
modified, supplemented, restated or amended and restated from time to time, the
“Credit Agreement”; capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement as amended hereby); and


WHEREAS, the Borrower and the Lenders have agreed to amend the Credit Agreement
on the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1 Amendments to Section 1.1.


(a) The definition of “Facility Termination Date” in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 
“Facility Termination Date” means April 4, 2011, any later date as may be
specified as the Facility Termination Date in accordance with Section 2.17 or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.


(b) The definition of “Trust Preferred Securities” in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:
 
“Trust Preferred Securities” means (a) the outstanding principal amount of 8.4%
subordinated debentures due June 30, 2041 issued by the Borrower on May 24, 2001
and purchased with the proceeds of trust preferred securities, (b) the
outstanding principal amount of 8.231% subordinated debentures due June 1, 2027
issued by the Borrower on June 6, 1997 and purchased with the proceeds of trust
preferred securities, (c) the outstanding principal amount of other subordinated
debentures issued by the Borrower and purchased with the proceeds of trust
preferred securities that are similar in structure to those described in
clauses (a) and (b), and (d) the outstanding principal amount of other
subordinated debentures of the Borrower and purchased with the proceeds of trust
preferred securities that are (i) subordinated to the Obligations to a degree
not less favorable to the Lenders than the subordinated debentures described in
clauses (a) and (b) and (ii) deemed by one or more nationally recognized credit
rating agencies to contain equity-like characteristics.


1.2 Amendment to Pricing Schedule.


Schedule 1 to the Credit Agreement is hereby deleted in its entirety and
replaced by Schedule 1 attached to this Amendment.
 
1.3 Amendment to Commitment Schedule.
 
Schedule 2 to the Credit Agreement is hereby deleted in its entirety and
replaced by Schedule 2 attached to this Amendment.
 


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1 Closing Conditions.


This Amendment shall become effective as of the date hereof (the “First
Amendment Effective Date”) upon satisfaction of the following conditions (in
form and substance reasonably acceptable to the Administrative Agent):


(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Borrower, the Lenders and the
Administrative Agent.


(b) Fees. The Administrative Agent shall have received the fees set forth in the
Fee Letter, dated April 4, 2006, addressed to the Borrower from the
Administrative Agent and Wachovia Capital Markets, LLC.


(c) Authority Documents. The Administrative Agent shall have received:


(i) Resolutions. Copies of resolutions of the Board of Directors of the Borrower
approving and adopting this Amendment, the transactions contemplated herein and
authorizing execution and delivery thereof, certified by an officer to be true
and correct and in force and effect as of the First Amendment Effective Date.


(ii) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to the Borrower certified as of a recent date by the
appropriate governmental authorities of the state of incorporation and each
other jurisdiction in which the failure to so qualify and be in good standing
could reasonably be expected to have a Material Adverse Effect.


(iii) Incumbency. An incumbency certificate of the Borrower certified by the
secretary of the Borrower to be true and correct as of the First Amendment
Effective Date.


(d) Legal Opinion. The Administrative Agent shall have received an opinion
satisfactory to the Administrative Agent, addressed to the Administrative Agent
and the Lenders, from legal counsel to the Borrower.


(e) No Change. Since the Closing Date, there shall not have occurred any change
in the business, Property, condition (financial or otherwise), operations or
prospects of the Borrower and its Subsidiaries, taken as a whole, that could
reasonably be expected to have a Material Adverse Effect.
 
(f) Expenses. The Administrative Agent shall have received all fees and expenses
of the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment for which an invoice has been presented to the
Borrower prior to the First Amendment Effective Date.


(g) Other. The Administrative Agent shall have received such other documents,
agreements or information which it may reasonably request relating to the
Borrower and the transactions contemplated by this Amendment and any other
matters relevant hereto or thereto, all in form and substance satisfactory to
the Administrative Agent in its sole good faith discretion.




ARTICLE III
MISCELLANEOUS


3.1 Amended Terms. All references to the Credit Agreement in each of the Loan
Documents shall hereafter mean the Credit Agreement as amended by this
Amendment. Except as specifically amended hereby or otherwise agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.


3.2 Representations and Warranties of the Borrower.  The Borrower represents and
warrants as follows as of the date hereof:
 
(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.


(b) This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s valid and legally binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any governmental authority or third party is required in
connection with the execution, delivery or performance by the Borrower of this
Amendment.


(d) The representations and warranties set forth in Article 5 of the Credit
Agreement are true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date).


(e) Immediately after giving effect to this Amendment and all the transactions
contemplated hereby to occur on the First Amendment Effective Date, (1) no
Default or Unmatured Default exists; and (2) the Borrower is in compliance with
the financial covenant set forth in Section 6.11 of the Credit Agreement.
 
(f) There have been no changes to the articles of incorporation or bylaws of the
Borrower since the Closing Date.


3.3 Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


3.4 Entirety. This Amendment and the other Loan Documents embody the entire
agreement between the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.5 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original will be
delivered.


3.6 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


3.8 Consent to Jurisdiction; Waiver of Jury Trial. The jurisdiction and waiver
of jury trial provisions set forth in Sections 14.2 and 14.3 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.


3.9 Fees. The Borrower agrees to pay all fees and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment, including, without limitation, the fees and expenses of Moore & Van
Allen PLLC.


[remainder of page intentionally left blank]


 
 

--------------------------------------------------------------------------------



PUGET SOUND ENERGY, INC.
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

IN WITNESS WHEREOF the Borrower, the Lenders, and the Administrative Agent have
caused this Amendment to be duly executed on the date first above written.
 
   

 BORROWER:  PUGET SOUND ENERGY, INC., a Washington corporation        
By: /s/ Donald E. Gaines
   
Name: Donald E. Gaines
   
Title: Vice President Finance & Treasurer
 


 

 ADMINISTRATIVE AGENT      AND LENDERS:  WACHOVIA BANK,      NATIONAL
ASSOCIATION,      as Administrative Agent and as a Lender          
By: /s/ Frederick W. Price
   
Name: Frederick W. Price
   
Title: Managing Director
 


 

   CITIBANK, N.A.,      as a Lender          
By: /s/ Dhaya Ranganathan
   
Name: Dhaya Ranganathan
   
Title: Director
 


 

   JPMORGAN CHASE BANK,      as a Lender          
By: /s/ Michael J. DeForge
   
Name: Michael J. DeForge
   
Title: Vice President
 

 
 

   UNION BANK OF CALIFORNIA, N.A.,      as a Lender          
By: /s/ Kristin Isleib
   
Name: Kristin Isleib
   
Title: Assistant Vice President
 


 

   KEYBANK NATIONAL ASSOCIATION,      as a Lender          
By: /s/ Keven D. Smith
   
Name: Keven D. Smith
   
Title: Senior Vice President
 

 
 

   THE BANK OF NEW YORK,      as a Lender          
By: /s/ Jesus Williams
   
Name: Jesus Williams
   
Title: Vice President
 






   LEHMAN BROTHERS BANK, FSB,      as a Lender          
By: /s/ Janine M. Shugan
   
Name: Janine M. Shugan
   
Title: Authorized Signatory
 


 

   MORGAN STANLEY BANK,      as a Lender          
By: /s/ Daniel Twenge
   
Name: Daniel Twenge
   
Title: Vice President
 


 

   THE BANK OF NOVA SCOTIA,      as a Lender          
By: /s/ Thane Rattew
   
Name: Thane Rattew
   
Title: Managing Director
 


 

   UBS LOAN FINANCE LLC,      as a Lender          
By: /s/ Richard L. Tavrow
   
Name: Richard L. Tavrow
   
Title: Director
 

 

       
By: /s/ Irja R. Otsa
   
Name: Irja R. Otsa
   
Title: Associate Director
 


 

   U.S. BANK NATIONAL ASSOCIATION,      as a Lender          
By: /s/ Wilfred Jack
   
Name: Wilfred Jack
   
Title: Vice President
 


 

   WELLS FARGO BANK, N.A.,      as a Lender          
By: /s/ Deborah S. Watson
   
Name: Deborah S. Watson
   
Title: Vice President
 


